DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
First Ground of Rejections: Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pub. No. 2013/0237862)(previously presented) in view of Sims et al. (U.S. Pub. No. 2007/0293781) (previously presented).
Regarding claim 1, Song discloses: 
A device for detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses wherein the device is used to monitor pulmonary hypertension), comprising: a sound input for obtaining a sound signal representing sounds generated by the subject's body (Paragraph 0008 discloses wherein the device contains an acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); a motion input for obtaining a motion signal representing motions generated by the subject's body (Paragraph 0059 discloses wherein the acoustic sensor can be composed of accelerometers); and a processor for processing the obtained sound signal and motion signal (Paragraph 0009) by detecting abnormal lung sounds during the inhalation and/or exhalation periods based on the sound signal (paragraph 0074 discloses wherein the system looks at lung sounds during inspiration and expiration of the person's breathing cycle to determine the presence of a cough or other respiratory anomalies such as rales, rhonci, stridor or wheezing and Paragraph 0027 discloses wherein the determines whether abnormal breath sounds are present by monitoring the lung sounds with the acoustic sensors), determining Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing), determining breathing characteristics of the subject's breathing based on the sound signal (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing), determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the timing of the abnormal lung sounds in the inhalation-exhalation cycle and the location of the abnormal lung sounds in the inhalation-exhalation cycle (Paragraph 0074 discloses wherein the system looks at the lung sounds during inspiration and expiration of the persons breathing cycle to determine the presence of certain abnormal breathing and lung disorders and paragraph 0028 discloses wherein the different identifiable abnormal breathing and lung characteristics are based on certain characteristics in which they occur, and wherein each of these conditions relates to a specific location and/or timing during respiration. It is implicit from the disclosure of paragraph 0028 that the listed conditions relates to a specific timing and/or location within the lungs or inhalation-exhalation cycle. Specifically, paragraph 0028 discloses wherein stridor occurs due to blockage of the airflow in the windpipe (location) and that wheezes are produced by narrowed airways and are heard or occur when the person exhales (timing)), and detecting a cardiac and/or respiratory disease of the subject based on the determined abnormal lung sound characteristics, the determined breathing characteristics and the determined phase of the abnormal lung sounds in the inhalation-exhalation cycle (paragraph 0027-0029 discloses wherein the system can determine based on the lung sounds whether the patient has heart failure, rales, rhonchi, stridor, or wheezing). 
Yet Song does not disclose:
wherein the motion signal represents breathing motions generated by the subject’s body;
identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an exhalation cycle.
However, in the same field of respiration detection systems, Sims discloses:
wherein the motion signal represents breathing motions generated by the subject’s body (Paragraphs 0047-0049, 0051, 0125, and 0159-0164 disclose wherein the device contains motion sensors for determining motions representative of respiration);
identifying inhalation and/or exhalation periods of the subject based on the motion signal (Paragraphs 0159-0161 disclose wherein the flex sensors for detecting motion are used to determine the inhalation and exhalation times of the user which are used to determine a cycle period).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song to incorporate wherein the motion signal represents breathing motions generated by the subject’s body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, as taught by Sims, in order to better evaluate the breathing cycle based on motions of the body of the user so as to help accurately diagnose lung and breathing conditions based on the phase of breath in which the abnormal characteristics occur. 
Regarding claim 2, Song in view of Sims discloses the device of claim 1. Song further discloses:
Paragraphs 0083-0085 disclose wherein the data can be filtered and/or normalized in order to develop a signal that can be used to determine certain cardiac or lung conditions).  
Regarding claim 3, Song in view of Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine a count, amplitude and/or frequency of the detected abnormal lung sounds as abnormal lung sound characteristics (Paragraph 0083 discloses wherein the device determines certain abnormal conditions such as wheezing based on frequency and paragraph 0085 discloses wherein the device determines the cough amplitudes and the cough to cough interval).
Regarding claim 4, Song in view of Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine a breathing depth and/or breathing rate of the subject's breathing as breathing characteristics (Paragraph 0027 discloses wherein the device collects and analyzes the respiratory rate and depth and inhalation).
Regarding claim 6, Song in view of Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine cardiac characteristics based on the sound signal and/or motion signal and to use the determined cardiac characteristics in the detection of the cardiac and/or respiratory disease of the subject (Paragraphs 0007-0008 disclose wherein the device detects sounds from the heart in order to estimate pulmonary arterial pressure for determining the presence of pulmonary hypertension).
Regarding claim 7, Song in view of Sims discloses the device of claim 6. Song further discloses:
wherein the processor is configured to determine a heart rate, heart rate variability and/or a third heart sound as cardiac characteristics (Paragraph 0024 discloses wherein the device is configured to determine heart beat as well as third or fourth heart sound).
Regarding claim 8, Song in view of Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine artifact sounds, in particular coughing, laughing, talking, snoring and/or crying, based on the sound signal and/or the motion signal and to take one or more of the artifact sound into account in the detection of a cardiac and/or respiratory disease of the subject (Paragraph 0074 discloses wherein the device detects the presence of a cough based on sound signals which can be used to determine pulmonary hypertension or heart failure).
Regarding claim 9, Song in view of Sims discloses the device of claim 1. Song further discloses:
wherein the cardiac and/or respiratory disease is one or more of pneumonia, pulmonary edema and heart failure (Paragraph 0074 discloses wherein the device can determine pulmonary hypertension or heart failure from the signal data).
Regarding claim 10, Song in view of Sims discloses the device of claim 1. Song further discloses:
Paragraph 0030 discloses wherein the lung sounds are used to monitor the progression of pulmonary hypertension).
Regarding claim 12, Song in view of Sims discloses the device of claim 1. Song further discloses:
A system for detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses a system used to monitor pulmonary hypertension), comprising: a sound sensor for sensing sounds generated by the subject's body and generating a sound signal representing the sensed sounds (Paragraph 0008 discloses wherein there are acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); a motion sensor for sensing motions generated by the subject's body and generating a motion signal representing the sensed motions  (Paragraph 0059 discloses wherein the acoustic sensor can be composed of accelerometers).
Yet Song does not disclose:
 a coupling means for acoustically coupling the sound sensor to the subject's body and for mechanically coupling the motion sensor to the subject's body.
However, in the same field of respiration detection systems, Sims discloses:
coupling means for acoustically coupling the sound sensor to the subject's body and for mechanically coupling the motion sensor to the subject's body (Fig 1 shows wherein the device is strapped the user’s chest with shoulder strap 9 and elastic strap 11 so that the sensors of the device are in contact with the user’s body). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song to incorporate a coupling means for 
Regarding claim 13, Song in view of Sims discloses the system of claim 12. Song further discloses:
wherein said sound sensor comprises a microphone, an air pressure sensor, an accelerometer and/or a gyroscope (Paragraph 0059 discloses wherein the sensor may be a microphone) and said motion sensor comprises an accelerometer, a gyroscope and/or a magnetometer (Paragraph 0059 discloses wherein the sensor may be an accelerometer).
Regarding claim 14, Song in view of Sims discloses the system of claim 12. Song further discloses:
wherein said sound sensor and said motion sensor are arranged in one or more patches - configured for being attached to the subject's skin (Paragraph 0038 and Figure 1 disclose wherein the system includes an external patch that is placed on the patients skin and encompasses the multiple sensors).
Second Ground of Rejections: Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pub. No. 2013/0237862)(previously presented) in view of Sharp (JP 2013123495) (previously presented) and Sims et al. (U.S. Pub. No. 2007/0293781) (previously presented).
Regarding claim 1, Song discloses: 
A device for detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses wherein the device is used to monitor pulmonary hypertension), comprising: a Paragraph 0008 discloses wherein the device contains an acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); a motion input for obtaining a motion signal representing motions generated by the subject's body (Paragraph 0059 discloses wherein the acoustic sensor can be composed of accelerometers); and a processor for processing the obtained sound signal and motion signal (Paragraph 0009) by detecting abnormal lung sounds during the inhalation and/or exhalation periods based on the sound signal (paragraph 0074 discloses wherein the system looks at lung sounds during inspiration and expiration of the person's breathing cycle to determine the presence of a cough or other respiratory anomalies such as rales, rhonci, stridor or wheezing and Paragraph 0027 discloses wherein the determines whether abnormal breath sounds are present by monitoring the lung sounds with the acoustic sensors), determining abnormal lung sound characteristics of the detected abnormal lung sounds (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing), determining breathing characteristics of the subject's breathing based on the sound signal (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing), and detecting a cardiac and/or respiratory disease of the subject based on the determined abnormal lung sound characteristics, the determined breathing characteristics and the determined phase of the abnormal lung sounds in the inhalation-exhalation cycle (paragraph 0027-0029 discloses wherein the system can determine based on the lung sounds whether the patient has heart failure, rales, rhonchi, stridor, or wheezing). 

determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the timing of the abnormal lung sounds in the inhalation-exhalation cycle and the location of the abnormal lung sounds in the inhalation-exhalation cycle (paragraphs 0017-0019 disclose wherein the system identifies abnormalities in respiratory sounds and paragraphs 0030, 0066-0072, 0097-0098, and 0108 disclose wherein the system classifies respiratory sounds/respiratory conditions (abnormal lung sounds) by time in the respiration cycle (timing) and can also determine and display a period in the inhalation and exhalation cycle (location) for diagnosing the respiratory sound or disease).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song to incorporate determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the location and timing of the abnormal lung sounds in the inhalation-exhalation cycle, as taught by Sharp, in order to most accurately represent, display, and diagnose respiratory diseases based on what point in time and location of the cycle the specific respiratory sounds occur. 
Yet Song does not disclose:
wherein the motion signal represents breathing motions generated by the subject’s body;
identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an exhalation cycle.
However, in the same field of respiration detection systems, Sims discloses:
wherein the motion signal represents breathing motions generated by the subject’s body (Paragraphs 0047-0049, 0051, 0125, and 0159-0164 disclose wherein the device contains motion sensors for determining motions representative of respiration);
Paragraphs 0159-0161 disclose wherein the flex sensors for detecting motion are used to determine the inhalation and exhalation times of the user which are used to determine a cycle period).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the motion signal represents breathing motions generated by the subject’s body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, as taught by Sims, in order to better evaluate the breathing cycle based on motions of the body of the user so as to help accurately diagnose lung and breathing conditions based on the phase of breath in which the abnormal characteristics occur. 
Regarding claim 2, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to normalize the determined abnormal lung sound characteristics based on the motion signal and to use the normalized abnormal lung sound characteristics in the detection of the cardiac and/or respiratory disease of the subject (Paragraphs 0083-0085 disclose wherein the data can be filtered and/or normalized in order to develop a signal that can be used to determine certain cardiac or lung conditions).  
Regarding claim 3, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine a count, amplitude and/or frequency of the detected abnormal lung sounds as abnormal lung sound characteristics (Paragraph 0083 discloses wherein the device determines certain abnormal conditions such as wheezing based on frequency and paragraph 0085 discloses wherein the device determines the cough amplitudes and the cough to cough interval).
Regarding claim 4, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine a breathing depth and/or breathing rate of the subject's breathing as breathing characteristics (Paragraph 0027 discloses wherein the device collects and analyzes the respiratory rate and depth and inhalation).
Regarding claim 6, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine cardiac characteristics based on the sound signal and/or motion signal and to use the determined cardiac characteristics in the detection of the cardiac and/or respiratory disease of the subject (Paragraphs 0007-0008 disclose wherein the device detects sounds from the heart in order to estimate pulmonary arterial pressure for determining the presence of pulmonary hypertension).
Regarding claim 7, Song in view of Sharp and Sims discloses the device of claim 6. Song further discloses:
wherein the processor is configured to determine a heart rate, heart rate variability and/or a third heart sound as cardiac characteristics (Paragraph 0024 discloses wherein the device is configured to determine heart beat as well as third or fourth heart sound).
Regarding claim 8, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to determine artifact sounds, in particular coughing, laughing, talking, snoring and/or crying, based on the sound signal and/or the motion signal and Paragraph 0074 discloses wherein the device detects the presence of a cough based on sound signals which can be used to determine pulmonary hypertension or heart failure).
Regarding claim 9, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the cardiac and/or respiratory disease is one or more of pneumonia, pulmonary edema and heart failure (Paragraph 0074 discloses wherein the device can determine pulmonary hypertension or heart failure from the signal data).
Regarding claim 10, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
wherein the processor is configured to monitor the disease progression over time (Paragraph 0030 discloses wherein the lung sounds are used to monitor the progression of pulmonary hypertension).
Regarding claim 12, Song in view of Sharp and Sims discloses the device of claim 1. Song further discloses:
A system for detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses a system used to monitor pulmonary hypertension), comprising: a sound sensor for sensing sounds generated by the subject's body and generating a sound signal representing the sensed sounds (Paragraph 0008 discloses wherein there are acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); a motion sensor for sensing motions generated by the subject's body and Paragraph 0059 discloses wherein the acoustic sensor can be composed of accelerometers).
Yet Song does not disclose:
 a coupling means for acoustically coupling the sound sensor to the subject's body and for mechanically coupling the motion sensor to the subject's body.
However, in the same field of respiration detection systems, Sims discloses:
coupling means for acoustically coupling the sound sensor to the subject's body and for mechanically coupling the motion sensor to the subject's body (Fig 1 shows wherein the device is strapped the user’s chest with shoulder strap 9 and elastic strap 11 so that the sensors of the device are in contact with the user’s body). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a coupling means for acoustically coupling the sound sensor to the subject's body and for mechanically coupling the motion sensor to the subject's body, as taught by Sims, in order to allow the device to determine the sound characteristics of the user’s heart and lungs without losing contact with the area of interest in order to insure precision and accuracy for the diagnostic analysis. 
Regarding claim 13, Song in view of Sharp and Sims discloses the system of claim 12. Song further discloses:
wherein said sound sensor comprises a microphone, an air pressure sensor, an accelerometer and/or a gyroscope (Paragraph 0059 discloses wherein the sensor may be a microphone) and said motion sensor comprises an accelerometer, a gyroscope and/or a magnetometer (Paragraph 0059 discloses wherein the sensor may be an accelerometer).

wherein said sound sensor and said motion sensor are arranged in one or more patches - configured for being attached to the subject's skin (Paragraph 0038 and Figure 1 disclose wherein the system includes an external patch that is placed on the patients skin and encompasses the multiple sensors).
First Ground of Rejection: Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sims, as applied to claim 1, and further in view of Nakata et al. (U.S. Pub. No. 2013/0030257). 
Regarding claim 5, Song in view of Sims discloses the device of claim 2. Song further discloses:
wherein the processor is configured to determine a count of the detected abnormal lung sounds as abnormal lung sound characteristic, to determine a breathing depth of the subject's breathing as breathing characteristic (Paragraph 0074 discloses wherein the device detects and processes signals associated with inspiration, expiration, respiratory rate, and depth of inspiration).
Yet Song does not disclose:
normalizing the determined abnormal lung sound count based on the determined breathing depth and to determine a degree of severity of disease proportional to the amount of normalized abnormal lung sound count.
However in the same field of respiratory diagnosis systems, Nakata discloses:
normalizing the determined abnormal lung sound count based on the determined breathing depth and to determine a degree of severity of disease proportional to the amount of Paragraph 0247-0256 discloses wherein the system estimates the depth of breath for each breath over an interval and calculates the mean of the depth of breath in order to determine if respiration is regular. The system then determines if the depth of respiration is above a threshold and, if so, the respiration is determined to be irregular. If the respiration is determined to be irregular, the system then determines whether or not the cycle time is periodic by interpolating between breath-breath intervals and depth of breath estimates, and then takes a Fourier transform of each waveform, and determines whether a periodic component exists in either waveform. If a periodic component exists in at least one of the waveforms, the cycle time can be indicated as periodic and, if a periodic component does not exist in either waveform, the cycle time is not indicated as periodic. If the cycle time is not indicated as periodic, the system calculates the number of non-periodic cycles with breath-breath intervals longer than 20 seconds (abnormal lung sound counts) and then calculates the number of these intervals divided by the total time interval used for calculation and then calculate the mean of these apneaic events. The examiner is interpreting the calculating steps to determine regular and irregular respiration and periodic and non-periodic components for analysis using the depth of breath measurements as normalizing as each cycle and/or period is separated and adjusted to a standardized or normalized waveform signal depending on the category it is identified as; paragraphs 0021, 0185, 0201, and 0221 disclose wherein the system uses the measured data to determine apnea severity).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate normalizing the determined abnormal lung sound count based on the determined breathing depth and to 
Second Ground of Rejection: Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sharp and Sims, as applied to claim 1, and further in view of Nakata. 
Regarding claim 5, Song in view of Sharp and Sims discloses the device of claim 2. Song further discloses:
wherein the processor is configured to determine a count of the detected abnormal lung sounds as abnormal lung sound characteristic, to determine a breathing depth of the subject's breathing as breathing characteristic (Paragraph 0074 discloses wherein the device detects and processes signals associated with inspiration, expiration, respiratory rate, and depth of inspiration).
Yet Song does not disclose:
normalizing the determined abnormal lung sound count based on the determined breathing depth and to determine a degree of severity of disease proportional to the amount of normalized abnormal lung sound count.
However in the same field of respiratory diagnosis systems, Nakata discloses:
normalizing the determined abnormal lung sound count based on the determined breathing depth and to determine a degree of severity of disease proportional to the amount of normalized abnormal lung sound count (Paragraph 0247-0256 discloses wherein the system estimates the depth of breath for each breath over an interval and calculates the mean of the depth of breath in order to determine if respiration is regular. The system then determines if the depth of respiration is above a threshold and, if so, the respiration is determined to be irregular. If the respiration is determined to be irregular, the system then determines whether or not the cycle time is periodic by interpolating between breath-breath intervals and depth of breath estimates, and then takes a Fourier transform of each waveform, and determines whether a periodic component exists in either waveform. If a periodic component exists in at least one of the waveforms, the cycle time can be indicated as periodic and, if a periodic component does not exist in either waveform, the cycle time is not indicated as periodic. If the cycle time is not indicated as periodic, the system calculates the number of non-periodic cycles with breath-breath intervals longer than 20 seconds (abnormal lung sound counts) and then calculates the number of these intervals divided by the total time interval used for calculation and then calculate the mean of these apneaic events. The examiner is interpreting the calculating steps to determine regular and irregular respiration and periodic and non-periodic components for analysis using the depth of breath measurements as normalizing as each cycle and/or period is separated and adjusted to a standardized or normalized waveform signal depending on the category it is identified as; paragraphs 0021, 0185, 0201, and 0221 disclose wherein the system uses the measured data to determine apnea severity).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate normalizing the determined abnormal lung sound count based on the determined breathing depth and to determine a degree of severity of disease proportional to the amount of normalized abnormal lung sound count, as taught by Nakata, in order to help accurately diagnose the state or severity 
First Ground of Rejection: Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sims and Melker et al. (U.S. Pub. No. 2008/0190430) (previously presented). 
Regarding claim 11, Song discloses:
A method for determining information for use in detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses wherein the disclosure is directed to a method used to monitor pulmonary hypertension), comprising: obtaining a sound signal representing sounds generated by the subject's body (Paragraph 0008 discloses wherein there are acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); detecting abnormal lung sounds during the inhalation and/or exhalation periods based on the sound signal (Paragraph 0027 discloses wherein the determines whether abnormal breath sounds are present by monitoring the lung sounds with the acoustic sensors); determining abnormal lung sound characteristics of the detected abnormal lung sounds (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing); determining breathing characteristics of the subject's breathing based on the sound signal (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing); determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the location and the timing of the abnormal lung sounds in the inhalation-exhalation cycle (Paragraph 0074 discloses wherein the system looks at the lung sounds during inspiration and expiration of the persons breathing  cycle to determine the presence of certain abnormal breathing and lung disorders and paragraph 0028 discloses wherein the different identifiable abnormal breathing and lung characteristics are based on certain characteristics in which they occur, and wherein each of these conditions relates to a specific location and/or timing during respiration. It is implicit from the disclosure of paragraph 0028 that the listed conditions relates to a specific timing and/or location within the lungs or inhalation-exhalation cycle. Specifically, paragraph 0028 discloses wherein stridor occurs due to blockage of the airflow in the windpipe (location) and that wheezes are produced by narrowed airways and are heard or occur when the person exhales (timing)); and issuing the determined abnormal lung sound characteristics, the determined breathing characteristics and the determined phase of the abnormal lung sounds in the inhalation- exhalation cycle for use in detecting the cardiac and/or respiratory disease of the subject based thereon (paragraph 0027-0029 discloses wherein the system determines based on the lung sounds whether the patient has heart failure, rales, rhonchi, stridor, or wheezing). 
Yet Song does not disclose:
obtaining a motion signal representing breathing motions generated by the subject's body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an inhalation-exhalation cycle.
However, in the same field of respiration detection systems, Sims discloses:
obtaining a motion signal representing breathing motions generated by the subject's body (Abstract, paragraphs 0047-0049, 0051, 0125, and 0159-0164 disclose wherein the device contains motion sensors for determining motions representative of respiration discloses wherein the system has sensors for detecting motion of the user’s body); identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an inhalation-exhalation cycle (Paragraph 0159-0161 disclose wherein the flex sensors for detecting motion are used to determine the inhalation and exhalation times of the user which are used to determine a cycle period).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song to incorporate obtaining a motion signal representing breathing motions generated by the subject's body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an inhalation-exhalation cycle, as taught by Sims, in order to better evaluate the breathing cycle of the user so as to help accurately diagnose lung and breathing conditions based on the phase of breath in which the abnormal characteristics occur.
Yet the combination does not disclose:
determining a count of the abnormal lung sounds, wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac and/or respiratory disease
However in the same field of respiratory diagnosis systems, Melker discloses:
determining a count of the abnormal lung sounds, wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac and/or respiratory disease (Paragraph 0048 discloses wherein the peak or trough counts along with the peak-trough height (depth) from breath to breath are normalized and paragraph 0021 discloses wherein the determined datasets are used for diagnosing a respiratory condition and paragraphs 0060-0061, and 0065-0066 disclose wherein the system can determine the severity of airway occlusion).

Regarding claim 15, Song in view of Sims and Melker discloses the method of claim 11. Song further discloses:
A computer program product stored on a computer readable medium which includes a set of non-transitory computer readable instructions configured to carry out the steps of the method as claimed in claim 11 when said computer program is carried out on the computer (Paragraph 0010 discloses wherein the disclosure is directed to a computer-readable medium containing instructions). 

Second Ground of Rejection: Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sharp, Sims, and Melker. 
Regarding claim 11, Song discloses:
A method for determining information for use in detecting a cardiac and/or respiratory disease of a subject (Paragraph 0007 discloses wherein the disclosure is directed to a method used to monitor pulmonary hypertension), comprising: obtaining a sound signal representing sounds generated by the subject's body (Paragraph 0008 discloses wherein there are acoustic sensor for receiving heart sounds and paragraph 0059 discloses wherein the acoustic sensor may be a microphone); detecting abnormal lung sounds during the inhalation and/or exhalation Paragraph 0027 discloses wherein the determines whether abnormal breath sounds are present by monitoring the lung sounds with the acoustic sensors); determining abnormal lung sound characteristics of the detected abnormal lung sounds (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing); determining breathing characteristics of the subject's breathing based on the sound signal (Paragraphs 0027-0028 disclose wherein the device determines different abnormal lung sound and breathing characteristics such as coughing, rales, rhonchi, stridor, and wheezing); and issuing the determined abnormal lung sound characteristics, the determined breathing characteristics and the determined phase of the abnormal lung sounds in the inhalation- exhalation cycle for use in detecting the cardiac and/or respiratory disease of the subject based thereon (paragraph 0027-0029 discloses wherein the system determines based on the lung sounds whether the patient has heart failure, rales, rhonchi, stridor, or wheezing). 
In the same field of respiration detection systems, Sharp discloses:
determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the location and timing of the abnormal lung sounds in the inhalation-exhalation cycle (paragraphs 0017-0018 disclose wherein the system identifies abnormalities in respiratory sounds and paragraphs 0030, 0067-0072, 0097 disclose wherein the system classifies respiratory sounds/respiratory conditions (abnormal lung sounds) by time in the respiration cycle (timing) and can also determine and display a period in the inhalation and exhalation cycle (location) for diagnosing the respiratory sound or disease).

Yet the combination does not disclose:
obtaining a motion signal representing breathing motions generated by the subject's body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an inhalation-exhalation cycle.
However, in the same field of respiration detection systems, Sims discloses:
obtaining a motion signal representing breathing motions generated by the subject's body (Abstract, paragraphs 0047-0049, 0051, 0125, and 0159-0164 disclose wherein the device contains motion sensors for determining motions representative of respiration discloses wherein the system has sensors for detecting motion of the user’s body); - identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the inhalation and/or exhalation periods determine an inhalation-exhalation cycle (Paragraph 0159-0161 disclose wherein the flex sensors for detecting motion are used to determine the inhalation and exhalation times of the user which are used to determine a cycle period).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate obtaining a motion signal representing breathing motions generated by the subject's body; identifying inhalation and/or exhalation periods of the subject based on the motion signal, wherein the 
Yet the combination does not disclose:
determining a count of the abnormal lung sounds, wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac and/or respiratory disease
However in the same field of respiratory diagnosis systems, Melker discloses:
determining a count of the abnormal lung sounds, wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac and/or respiratory disease (Paragraph 0048 discloses wherein the peak or trough counts along with the peak-trough height (depth) from breath to breath are normalized and paragraph 0021 discloses wherein the determined datasets are used for diagnosing a respiratory condition and paragraphs 0060-0061, and 0065-0066 disclose wherein the system can determine the severity of airway occlusion).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determining a count of the abnormal lung sounds, wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac and/or respiratory disease, as taught by Melker, in order to help accurately diagnose breathing and lung conditions based on data that is normalized to help correct for potential offsetting values that could negatively influence the analysis.
Regarding claim 15, Song in view of Sharp, Sims, and Melker discloses the method of claim 11. Song further discloses:
Paragraph 0010 discloses wherein the disclosure is directed to a computer-readable medium containing instructions). 
Response to Arguments
Applicant amended claims 1, 5, and 11 in the response filed 12/11/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are not persuasive. Applicant's arguments filed on 12/11/2020 have been fully considered but they are not persuasive. The applicant asserts that Song in view of Sims fails to disclose “determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the timing of the abnormal lung sounds in the inhalation-exhalation cycle and the location of the abnormal lung sounds in the inhalation-exhalation cycle". However, this argument is not persuasive as Song in paragraph 0074 discloses wherein the system looks at lung sounds during inspiration and expiration of the person's breathing cycle to determine the presence of a cough or other respiratory anomalies such as rales, rhonci, stridor or wheezing and paragraph 0028 discloses wherein each of these conditions relates to a phase in the respiration cycle as each condition is defined or characterized as relating to a specific location and/or timing during respiration. It is implicit from the disclosure of paragraph 0028 that the listed conditions relates to a specific timing and location within the lungs or inhalation-exhalation cycle. Specifically, paragraph 0028 discloses wherein stridor occurs due to blockage of the airflow in the windpipe (location) and that wheezes are produced by narrowed airways and are heard or 
The Applicant further argues that the disclosure of Song related to the physical location of the where the abnormal lung sound occurs is not what is meant by the term “location” as stated within the claim as the term location is meant to be the location within the cycle. However this argument is not persuasive, as the Examiner is interpreting the claims under broadest reasonable interpretation, wherein the claim could reasonably be interpreted as meaning a physical location in which the sound occurs during the inhalation-exhalation cycle and Song discloses in paragraph 0028 wherein the different identifiable abnormal breathing and lung characteristics are based on certain characteristics in which they occur, and wherein each of these conditions relates to a specific location, such as wherein stridor occurs due to blockage of the airflow in the windpipe (location) and that wheezes are produced by narrowed airways and are heard or occur when the person exhales (timing). Furthermore, the Applicant argues that “location” is meant in relation to a specific point or period in the inhalation-exhalation cycle which is not taught or suggested by Song, however this argument is not persuasive as Song in paragraph 0074 looks at lung sounds during inspiration and expiration of the person's breathing cycle to determine the presence of a cough or other respiratory anomalies such as rales, rhonci, stridor or wheezing and paragraph 0028 discloses wherein a condition such as wheezing occurs when a person exhales which is an identifiable  point or period in the inhalation-exhalation cycle.
 Additionally, the Applicant argues that Sims does not cure the deficiencies of Song, however, this argument is not persuasive as Song discloses the limitation stated above and Sims 
Furthermore, Applicant argues that Sharp, additionally or in the alternative, teaches or suggests “determining a phase for each of the abnormal lung sounds in the inhalation-exhalation cycle, the phase representing the location and timing of the abnormal lung sounds in the inhalation-exhalation cycle", and that Sharp specifically fails to disclose wherein the processor determines the phase of abnormal lung sounds in cycle and the detecting of a cardiac and/or respiratory disease of the subject. However, this argument is not persuasive, while Sharp in paragraph 0097 does disclose an embodiment wherein the system displays the waveform and breathing timing for making a manual or human based determination, it is clear from paragraphs 0030, 0066-0072 that the system or processor in form of the classification result display unit  does the determining and detecting steps. Specifically, Sharp in paragraph 0067 discloses wherein the classification result display displays the “measurement waveform of the respiratory sound…” and “…the timing of the exhalation and the inhalation” and paragraphs 0098 and 0109 disclose wherein the apparatus determines and displays a diagnostic result or disease type is according to the classification result such that the determining and detecting steps are done by a processor.  
Additionally, with respect to claim 11, the Applicant argues that Melker fails to disclose “wherein the count of abnormal lung sounds is indicative of a degree of severity of the cardiac/or respiratory disease”, however this argument is not persuasive. Melker in paragraph 0048 discloses wherein the peak or trough counts along with the peak-trough height (depth) from breath to breath are normalized and paragraph 0021 discloses wherein the determined datasets 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791